DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive. 
It is argued by the applicant that “as can be seen from the following FIGS. 1, 2A and 2B of Nakamura, FIG. 2A is the cross-sectional view along a section line IIA-IIA. The one of ordinary skill in the art can only determine the width of the color filter and the width of the reflective electrode but cannot determine the area of the color filter and the area of the reflective electrode, and therefore cannot determine the overlapping area of the color filter and the reflective electrode. FIG. 2B is the cross-sectional view along a section line IIB-IIB. In FIG. 2B, there is only the cross-sectional view of the red color filter 230R and the reflective electrode 142 corresponding to the red color filter 230R. The one of ordinary skill in the art can only determine the length of the red color filter 230R and the length of the reflective electrode 142 corresponding to the red color filter 230R, but cannot determine the length of the green color filter 230G and the length of the reflective electrode 142 corresponding to the green color filter 230G nor the length of the blue color filter 230B and the length of the reflective electrode 142 corresponding to the blue color filter 230B. 
Therefore, the one of ordinary skill in the art cannot determine the overlapping area of the floor filter component and the reflective component from FIG. 2A, or in any proper combination with FIG. I and FIG. 2B of Nakamura.”
The examiner is not persuaded because fig. 2A shows a cross-section area (vertical) of a slice and it is the cross-section area of the slice, shows wherein in a direction perpendicular to the substrate, .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 14, 16, and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Nakamura 20120228603.

    PNG
    media_image1.png
    855
    843
    media_image1.png
    Greyscale


Regarding claims 1 and 20, figs. 1-2 of Nakamura discloses a display device, comprising a display panel, wherein the display panel comprises: 
a display region (fig. 1), wherein the display region comprises a plurality of pixels (fig. 1), each of the plurality of pixels comprises a plurality of pixel regions (fig. 2A), and the plurality of pixel regions 
a substrate 110; 
a plurality of reflective components 142 (par [0035]) disposed on a side of the substrate, wherein the plurality of reflective components comprises a first reflective component and a second reflective component (three of 141 for each of the subpixels), at least a portion of the first reflective component is disposed in the first color region, and the second reflective component is disposed in the second color region (see fig. 2A); and 
a plurality of color filter  (230R,G,B) components disposed on a side of the plurality of reflective components facing away from the substrate, wherein the plurality of color filter components comprises a first color filter component and a second color filter component, at least a portion of the first color filter component is disposed in the first color region and the first color filter component is transmissive for light of a first color, and the second color filter component is disposed in the second color region and transmissive for light of a second color (this is necessary the case to produce desired R, G, B light); 
wherein in a direction perpendicular to the substrate, in a same pixel (fig. 2A) among the plurality of pixels, an overlapping area (A – as labeled by examiner above) of the first color filter component and the first reflective component appears to be equal to an overlapping area of the second color filter component and the second reflective component.
Nakamura does not disclose wherein in a direction perpendicular to the substrate, in a same pixel among the plurality of pixels, an overlapping area (examiner labeled as A above) of the first color filter component and the first reflective component is equal to an overlapping area (examiner labeled as A above) of the second color filter components and the second reflective component.


Therefore, it would have been obvious to one having ordinary skill in the art to form an overlapping area of the first color filter component and the first reflective component is equal to an overlapping area of the second color filter components and the second reflective component, because Figs. 1-2 of Nakamura suggests that an overlapping area of the first color filter component and the first reflective component is equal to an overlapping area of the second color filter components and the second reflective component and a prima facie case of obviousness exists where device dimensions of the prior art are such that one of ordinary skill in the art would have expected them to have the same performance {MPEP 2144.04(IV)(A)}.

Regarding claim 2, Nakamura discloses wherein each of the plurality of reflective components comprises a reflective electrode 142, each of the plurality of color filter components comprises a color filter, wherein in the direction perpendicular to the substrate; and a plurality of reflective electrodes of the plurality of reflective components comprises a first reflective electrode disposed in the first color region and a second reflective electrode disposed in the second color region, wherein in the direction perpendicular to the substrate. 
Nakamura does not discloses an area of the first reflective electrode is equal to an area of the second reflective electrode.

Therefore, it would have been obvious to one having ordinary skill in the art to form an area of the first reflective electrode is equal to an area of the second reflective electrode, because Figs. 1-2 of Nakamura suggests that an overlapping area of the first color filter component and the first reflective component is equal to an overlapping area of the second color filter components and the second reflective component and a prima facie case of obviousness exists where device dimensions of the prior art are such that one of ordinary skill in the art would have expected them to have the same performance {MPEP 2144.04(IV)(A)}.
Nakamura, fig. 2 does not disclose that the color filter covers the reflective electrode in a same pixel region among the plurality of pixel regions.
Nakamura does not disclose that the color filter completely covers the reflective electrode in a same pixel region among the plurality of pixel regions
However, note that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
Therefore, it would have been obvious to form a display panel of Nakamura comprising wherein in a direction perpendicular to the substrate, the color filter completely covers the reflective electrode 

Regarding claim 3, fig. 1 of Nakamura discloses wherein the plurality of pixel regions is arranged in a matrix along a first direction and a second direction.
Nakamura does not explicitly discloses along the first direction, a width of the first reflective electrode is equal to a width of the second reflective electrode; and along the second direction, a length of the first reflective electrode is equal to a length of the second reflective electrode.
However, fig. 1 of Nakamura do appear to show along the first direction, a width of the first reflective electrode is equal to a width of the second reflective electrode; and along the second direction, a length of the first reflective electrode is equal to a length of the second reflective electrode, as claimed. However, since the patent drawings are not labeled as “to scale,” one cannot be certain that along the first direction, a width of the first reflective electrode is equal to a width of the second reflective electrode; and along the second direction, a length of the first reflective electrode is equal to a length of the second reflective electrode as seemingly shown [see MPEP 2125].
Therefore, it would have been obvious to one having ordinary skill in the art to form along the first direction, a width of the first reflective electrode is equal to a width of the second reflective electrode; and along the second direction, a length of the first reflective electrode is equal to a length of the second reflective electrode, because Fig. 1 of Nakamura suggests that along the first direction, a width of the first reflective electrode is equal to a width of the second reflective electrode; and along the second direction, a length of the first reflective electrode is equal to a length of the second reflective electrode in order use same process to form the display and a prima facie case of obviousness exists where device dimensions of the prior art are such that one of ordinary skill in the art would have expected them to have the same performance {MPEP 2144.04(IV)(A)}.

Regarding claim 14, fig. 2A of Nakamura discloses wherein in the direction perpendicular to the substrate, an area (cross-sectional area) of the color filter is greater than an area (cross-sectional area) of the reflective electrode in the same pixel region. 

Regarding claim 16, fig. 2 of Nakamura discloses wherein the plurality of pixel regions further comprises a third color region (GREEN), wherein an emission wavelength of the third color region is greater than the emission wavelength of the second color region and is not equal to the emission wavelength of the first color region; the plurality of reflective components further comprises a third reflective component, wherein at least a portion of the third reflective component is disposed in the third color region; the plurality of color filter components further comprises a third color filter component, wherein at least a portion of the third color filter component is disposed in the third color region and the third color filter component is transmissive for light of a third color; and in the direction perpendicular to the substrate, in the same pixel, the overlapping area of the first color filter component and the first reflective component appears to be equal to an overlapping area of the third color filter component and the third reflective component
Nakamura does not explicitly discloses that in the same pixel, the overlapping area of the first color filter component and the first reflective component is equal to an overlapping area of the third color filter component and the third reflective component. 
However, figs. 1-2 of Nakamura do appear to show in the same pixel, the overlapping area of the first color filter component and the first reflective component is equal to an overlapping area of the third color filter component and the third reflective component, as claimed. However, since the patent drawings are not labeled as “to scale,” one cannot be certain that in the same pixel, the overlapping area of the first color filter component and the first reflective component is equal to an overlapping area 
Therefore, it would have been obvious to one having ordinary skill in the art to in the same pixel, the overlapping area of the first color filter component and the first reflective component is equal to an overlapping area of the third color filter component and the third reflective component, because Figs. 1-2 of Nakamura suggests that an in the same pixel, the overlapping area of the first color filter component and the first reflective component is equal to an overlapping area of the third color filter component and the third reflective component and a prima facie case of obviousness exists where device dimensions of the prior art are such that one of ordinary skill in the art would have expected them to have the same performance {MPEP 2144.04(IV)(A)}.

Regarding claim 19, Nakamura necessary disclose wherein a light transmittance of the first color filter component is equal to a light transmittance of the second color filter component and is equal to a light transmittance of the third color filter component because at some point along a transmittance versus voltage curve, there exist a transmittance on the Y-axis that are equal for RED, GREEN and Blue color filter components.
 
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.usi3to.gov/interviewpractlce.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571) 272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829